PER CURIAM.
In the above entitled matter a petition for writ of habeas corpus addressed to this court is offered for filing, together with an affidavit praying that petitioner be allowed to proceed in forma pauperis. The affidavit does not show that the petitioner is a citizen of the United States; consequently, he cannot proceed in forma pauperis (28 U.S.C.A. § 832). This court, as such, has no power to issue writs of habeas corpus except when necessary for the exercise of its appellate jurisdiction (28 U.S.C.A. § 377; 28 U.S.C.A. § 452, as amended February 13, 1925, 43 Stats. 940; 28 U.S.C.A. § 463(a). This is not such a case.
The clerk is directed to return -to the petitioner the petition tendered.